Citation Nr: 1541115	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint disease of the left shoulder.

4.  Entitlement to service connection for a left foot disability, claimed as foot pain/navicular stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to February 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the matters was later transferred to the St. Paul, Minnesota RO.

In an August 2014 rating decision, the St. Paul RO granted entitlement to service connection for, thoracolumbar strain, cervical strain, and labrum tear, left shoulder.  That rating also denied entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, cervical spine and left shoulder.  Thus, these issues remain on appeal.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran was afforded a Travel Board hearing in June 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  At the hearing, the Veteran requested that the record be held open for 60 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2015).  Additional evidence was received within this period and associated with the claims file, and the abeyance period has expired.

The issues of entitlement to increased evaluations for service-connected thoracolumbar strain, cervical strain, and labrum tear, left shoulder, have been raised by the record by August 2015 medical reports submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a left foot disability, claimed as foot pain/navicular stress fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's DJD of the lumbar spine is attributable to service or his service-connected disability.

2.  The evidence is in equipoise as to whether the Veteran's DJD of the cervical spine is attributable to service or his service-connected disability.

3.  The evidence is in equipoise as to whether the Veteran's DJD of the left shoulder is attributable to service or his service-connected disability.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, entitlement to service connection for degenerative joint disease of the lumbar spine is established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Resolving all doubt in favor of the Veteran, entitlement to service connection for degenerative joint disease of the cervical spine is established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Resolving all doubt in favor of the Veteran, entitlement to service connection for degenerative joint disease of the left shoulder is established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has DJD of the lumbar spine, cervical spine and left shoulder attributable to service.  A review of his service records documents complaints regarding each of these anatomical areas, but does not reveal the assessment of DJD.  As noted above, service connection has been effectuated for thoracolumbar strain, cervical strain, and labrum tear, left shoulder.  The remaining narrow question is whether DJD of these joints was incurred in service, or is otherwise attributable thereto.  

In August 2011, the Veteran was afforded a VA examination.  That examination resulted in assessment of chronic upper back pain, low back pain and a chronic left rotator cuff disability.  The examination report references apparently normal X-rays by history, but does not appear to contain any radiographs taken at that time.  A March 2012 addendum to that opinion reflects clarification that "[t]here is no opinion because there are no diagnoses."  

In furtherance of attempting to substantiate his claims, the Veteran submitted a letter from his wife dated in January 2013.  In the letter, she relates that she met the Veteran during active service and that when she met him he was extremely physically fit.  She also offered her lay observations of back and shoulder pain, with noticeable muscle spasms in the spine since about 2006.  She also offered a history of having witnessed the Veteran injure his low back when mowing the lawn.  She offered a history of symptoms in and since service, as well.  

Private medical records dated in May 2013 document MRI of the lumbar spine and left shoulder.  MRI at this time showed degenerative disc disease at L5-5, L5-S1, and mild acromioclavicular arthritis of the left shoulder.  

In May 2014, the Veteran was afforded a VA examination to address DJD of the lumbar spine, cervical spine and left shoulder.  The examination report documents the Veteran's history of low back pain, neck pain and shoulder pain in service.  However, the examiner rendered negative etiological opinions on the assessed DJD of the lumbar spine, cervical spine and left shoulder.  In terms of rationale, the examiner explained that DJD is often related to aging, and found no documented evidence of severe joint injury in service.  The examiner also commented that although the Veteran's symptoms had been present for decades, they were less likely than not related to DJD "considering that the radiologic evidence of arthritis is mild and has been determined only in the last year."

In furtherance of substantiating the claim, the Veteran submitted an opinion from his private physician dated in October 2014.  The letter reflects that the physician reviewed the Veteran's service records, and VA records, noting that service connection had been granted for cervical strain, thoracolumbar strain and a left shoulder labrum tear.  With respect to the lumbar and cervical spine, the doctor explained that MRI had demonstrated significant DJD of these spinal segments and that such took "a number of years to occur," concluding that "most likely the initiating event occurred during his service years."  In terms of the left shoulder, the doctor related that the acromioclavicular joint was commonly injured at the same time of the labrum, and concluded that the current pathology in this joint (DJD) was more likely than not related to the in-service labrum tear.

In opening, the Board notes that the service records do not reflect any evidence of DJD of the spine or left shoulder.  No X-ray or other evidence demonstrates arthritis in these areas within the first post-service year.  Thus, service-connection on a presumptive basis is not warranted.

Nevertheless, the Board does conclude that the evidence is at least in equipoise that the DJD of the lumbar spine, cervical spine and left shoulder are attributable to service.  The Board acknowledges the negative VA opinion, which indicates that the Veteran's DJD of the spine and left shoulder is less likely than not related to service due to the severity thereof.  However, the October 2014 private opinion carries at least as much weight as that opinion, and conversely concludes that the DJD was of sufficient severity to have had its onset in service.  Applying the relevant law and regulations to the facts in this case, the Board regards the opinions of the two examiners, who examined the Veteran's military records and medical records, as sufficient to place the evidence in equipoise as to whether there is a nexus, or link, between the Veteran's currently diagnosed DJD and his active duty military service.  Under the circumstances, where there is an approximate balance between the positive and negative evidence, the benefit of the doubt is given to the veteran.  38 C.F.R. § 3.102 (2007).  Service connection is warranted.


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.

Entitlement to service connection for degenerative joint disease of the cervical spine is granted.

Entitlement to service connection for degenerative joint disease of the left shoulder is granted.


REMAND

The Veteran is claiming that he has a current disability of the left foot attributable to service.  He relates a history of navicular fracture, with a history of pain in the left foot in and since service.  The service records document these complaints and that the Veteran was placed in a walking cast.  However a navicular fracture was apparently ruled out by CT scan, although possible mild early degenerative changes were indicated.  See August 2000 service records.  

In furtherance of attempting to substantiate the claim, the Veteran was afforded a VA examination in August 2011, which resulted in an impression of foot pain.  An addendum to that examination report dated in March 2012 reflects "no diagnoses," in this regard.  

Further examination is necessary to decide the claim.  The Veteran's history of pain and the prescription of a walking cast in service, coupled with his complaints of continued pain, suggests that he incurred disability of the left foot in service.  He has submitted an August 2015 Foot Miscellaneous (Other than Flatfoot/Pes Planus) Disability Benefits Questionnaire (DBQ) that indicates the presence of a current disability, i.e., stress fractures.  As such, VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any left foot disability.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the left foot is attributable to service, particularly his reports of pain and symptomatology of the left foot in service.  Review of the entire file is required.  In rendering any requested opinion, the examiner must specifically acknowledge and discuss the lay evidence reported by the Veteran, as well as the July 2015 DBQ diagnosing stress fractures (found in VBMS, receipt date September 1, 2015).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


